—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered May 13, 1994, convicting her of attempted criminal sale of a controlled substance in the third degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to comply with the terms of a purported cooperation agreement which they allegedly entered into with her. However, the record amply supports the hearing court’s rejection of the defendant’s contention, and we discern no basis for disturbing the court’s exercise of its sound discretion in this regard (see generally, People v Wells, 215 AD2d 419; People v Martin, 186 AD2d 823; People v Mercedes, 171 AD2d 1044; People v Cance, 155 AD2d 764).
We have considered the defendant’s remaining contentions and find them to be without merit (see generally, People v West, 81 NY2d 370; People v Baldi, 54 NY2d 137). Ritter, J. P., Thompson, Pizzuto and Hart, JJ., concur.